Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 20, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Security Capital Assurance Ltd (Exact name of registrant as specified in its charter) Bermuda Not Applicable (State or other jurisdiction of (Primary Standard Institute (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) A.S. Cooper Building 26 Reid Street, 4 th Floor Hamilton HM 11, Bermuda Telephone: (441) 292-7448 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 Telephone: (212) 894-8700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Jonathan I. Mark, Esq. Cahill Gordon & Reindel LLP 80 Pine Street New York, NY 10005 (212) 701-3000 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effective date of this Registration Statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Title of Each Class of Amount to be Offering Price Aggregate Amount of Securities to be Registered Registered(1) Per Unit(1) Offering Price(1) Registration Fee Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares 250,000 shares $ $ $ Estimated solely for the purpose of carrying out the registration fee under Rule 457 of the Securities Act of 1933, as amended. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Dated September 19, 2007 Prospectus Security Capital Assurance Ltd Offer to Exchange Up to 250,000 of registered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, $1,000 liquidation preference per share for All issued and outstanding unregistered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares We are offering to exchange new registered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, which we refer to as the Exchange Preference Shares, for all of our issued and outstanding unregistered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, which we refer to as the Initial Preference Shares. The exchange offer expires at .m., New York City time, on , 2007, unless extended. The exchange offer is subject to customary conditions that may be waived by us. All Initial Preference Shares issued and outstanding that are validly tendered and not validly withdrawn prior to the expiration of the exchange offer will be exchanged for the Exchange Preference Shares. Tenders of Initial Preference Shares may be withdrawn at any time before .m., New York City time, on the expiration date of the exchange offer. The exchange of Initial Preference Shares for Exchange Preference Shares should not be a taxable exchange for U.S. federal income tax purposes. We will not receive any proceeds from the exchange offer. The terms of the Exchange Preference Shares to be issued are substantially identical to the terms of the Initial Preference Shares, except that you will not have registration rights. There is no established trading market for the Exchange Preference Shares, and we do not intend to apply for a listing of the Exchange Preference Shares on any securities exchange or market quotation system. See Risk Factors beginning on page 10 for a discussion of matters you should consider before you participate in the exchange offer. None of the Securities and Exchange Commission, any U.S. state securities commission, the Minister of Finance and the Registrar of Companies in Bermuda or the Bermuda Monetary Authority have approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2007 TABLE OF CONTENTS Page Summary 1 Risk Factors 10 Cautionary Note Regarding Forward-Looking Statements 15 Use of Proceeds 17 The Exchange Offer 17 Ratio of Earnings to Fixed Charges and Preference Share Dividends 28 Replacement Capital Covenant 29 Description of the Preference Shares 30 Registration Rights; Additional Dividends 43 Certain Tax Considerations 46 Plan of Distribution 58 Legal Matters 59 Experts 59 Where to Find More Information 59 Incorporation of Certain Documents by Reference 59 Enforceability of Civil Liabilities Under United States Federal Securities Laws 60 This prospectus incorporates important business and financial information about us that is not included in or delivered with this prospectus. We will provide without charge to each person to whom a copy of this prospectus is delivered, upon written or oral request of that person, a copy of any and all of this information. Requests for copies should be directed to Security Capital Assurance Ltd, A.S. Cooper Building, 26 Reid Street, 4 th Floor, Hamilton HM 11 Bermuda; telephone number: (441) 294-7448. In order to timely receive additional information your request must be submitted not later than , which is five business days before the expiration date of the exchange offer. No dealer, salesperson or other individual has been authorized to give any information or to make any representations not contained in this prospectus in connection with the exchange offer. If given or made, such information or representations must not be relied upon as having been authorized by us. Neither the delivery of this prospectus nor any sale made hereunder shall, under any circumstances, create any implications that there has not been any change in the facts set forth in this prospectus or in our affairs since the date hereof. Preference shares may be offered or sold in Bermuda only in compliance with the provisions of the Investment Business Act of 2003 of Bermuda, which regulates the sale of securities in Bermuda.
